Case 1:18-cv-01532-DLF Document 23-11 Filed 04/25/19 Page 1 of 5




EXHIBIT 11
         Case
          Case1:18-cv-01532-DLF
                1:15-mj-00847-JSR Document
                                   Document23-11 Filed04/30/15
                                            24 Filed   04/25/19 Page
                                                                 Page1 2ofof4 5



From Bella Borisovna Khochinskaya, born on            , 1951,
Place of birth: city of Uman’, Cherkasskaya Oblast’
Citizenship: the Russian Federation,
Sex: female,
Passport                  , issued by the Department of Internal Affairs of Oktyabr’sky Region, town of
Ivanovo on January 30, 2002
Residing at          , Russian Federation, Ivanovskaya Oblast’, town of Ivanovo,


To whom it may concern
                                              DECLARATION

Due to the ongoing dispute in the USA with Alexander Yakovlevich Khochinsky, born on                  ,
1951, currently residing at                             , New York, NY        , USA, about rights of
ownership to the painting by Antoine Pesne “ Girl with Dove”, during which his rights could be violated, I
am asking you to accept the following information as evidence that could play a significant role in the
resolution of this dispute.

[photograph of Alexander Khochinsky with the painting]

I, Bella Borisovna Khochinskaya, state that Alexander Yakovlevich Khochinsky, who is depicted in this
photograph next to the painting, is in fact, a brother of my late husband Yevgeny Yakovlevich
Khochinsky (1946-2011).

I recognize the painting he is standing next to because I saw it on numerous occasions at my husband’s
parents’ apartment in Leningrad. This painting was hanging on the wall in one of the rooms of his
parents’ apartment. I remember seeing it from the very first time I met his parents and until my
husband’s father’s death in 1991, when we attended his funeral in Leningrad.

After my father-in-law’s death in 1991, Alexander and his wife Tatiana moved to Moscow. I saw this
painting later, but only once, when I stopped at their antique store “Boghema” when I came to visit
Alexander and Tatiana. The painting was hanging on the wall at the antique store “Boghema”.

In 2010 Alexander Yakovlevich Khochinsky left permanently for the USA. I have not been in”Boghema”
since and have not seen the painting.

I declare under penalty of perjury under the laws of the United States of America that the above is true
and correct.

Executed on April 2, 2015

Attached:

    1. Copy of my passport



Bella Borisovna Khochinskaya

signed
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-11 Filed04/30/15
                                   24 Filed   04/25/19 Page
                                                        Page2 3ofof4 5
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-11 Filed04/30/15
                                   24 Filed   04/25/19 Page
                                                        Page3 4ofof4 5
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-11 Filed04/30/15
                                   24 Filed   04/25/19 Page
                                                        Page4 5ofof4 5
